Citation Nr: 1642850	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-44 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for alcoholism and drug abuse, to include as secondary to anxiety disorder.

3.  Entitlement to service connection for a neurological disorder.

4.  Entitlement to service connection for carpal tunnel syndrome, bilateral wrists. 

5.  Entitlement to service connection for arthritis of the bilateral wrists.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1979.

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2010 rating decision, et.al. denied service connection for anxiety disorder.  In a June 2015 rating decision service connection was granted for otherwise specified mood disorder (claimed as anxiety disorder), which constitutes a full grant of the benefit sought for this claim, and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

The Veteran was afforded a Travel Board hearing in December 2012.  A transcript of the testimony proffered at the hearing has been associated with the record.  In August 2014 the Board remanded these matters for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The record indicates that the Veteran receives Social Security Administration (SSA) benefits.  An October 2014 VA mental disorders examination report notes that the Veteran has been receiving SSA disability since approximately 2012.  The Veteran's SSA disability records are not currently associated with his VA record and must be obtained as there is a reasonable possibility they may be relevant to the claims on appeal.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  A remand is necessary to obtain the Veteran's complete SSA record, including any administrative decisions on his application for SSA disability benefits, disability determinations and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request records pertinent to the Veteran's claim for SSA disability benefits, to include administrative decisions, medical records and disability determinations.  All efforts to obtain the records should be documented; a negative response should be requested if no records are available.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




